Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 12 are allowable. Claims 5, 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-XX, as set forth in the Office action mailed on 12/13/2021, is hereby withdrawn and claims 5, 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-10:  The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of first sectors having a smallest lateral extension of at most 50 μm”, in all of the claims in combination with the remaining features of independent claim 1.
Claim 11:  The primary reason for the allowance of the claims is the inclusion of the limitation “the second regions having a smallest lateral extension of at least 50 μm; wherein the first backside emitter zone has each of a first emitter efficiency and a first injection efficiency; wherein the second backside emitter zone has each of a second emitter efficiency and a second injection efficiency at the nominal current; wherein: the first emitter efficiency differs from the second emitter efficiency by at least 1%”, in all of the claims in combination with the remaining features of independent claim 11.
Claims 12-19:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein each of the first backside emitter zone and the second backside emitter zone comprises a plurality of regions of the first conductivity type arranged in contact with the second load terminal structure; wherein a dopant concentration in a respective central portion of the regions of the first conductivity type in the first backside emitter zone is essentially equal to a dopant concentration in a respective central portion of the regions of the first conductivity type in the second backside emitter zone; wherein the first backside emitter zone has each of a first emitter efficiency and a first injection efficiency; wherein the second backside emitter zone has each of a second emitter efficiency and a second injection efficiency at the nominal current; wherein: the first emitter efficiency differs from the second emitter efficiency by at least 1%”, in all of the claims in combination with the remaining features of independent claim 12.
Laven et al. (DE 102015120210) teach a power semiconductor device, comprising: a semiconductor body (Fig. 2, element 10) having a front side and a backside; a first load terminal structure (Fig. 2, element 11) coupled to the front side and a second load terminal structure (Fig. 2, element 12) coupled to the backside; an active area (Fig. 2, elements 1-1 & 1-2) of the semiconductor body configured to conduct a load current between the first load terminal structure and the second load terminal structure; a drift region (Fig. 2, element 100) of the semiconductor body having a first conductivity type ( n type) and configured to conduct the load current; a backside region of the semiconductor body arranged at the backside and comprising, inside the active area, a first backside emitter zone (Fig. 2, elements 103-1/103-2) and a second backside emitter zone (Fig. 2, element 102, note that Fig. 4 discloses a plurality of second backside emitter zones), wherein at least one of the first backside emitter zone and the second backside emitter zone comprises: a plurality of first sectors (Fig. 2, elements 103-1 and 103-2) each comprising at least one first region of a second (p type) conductivity type arranged in contact with the second load terminal structure; wherein the second backside emitter zone differs from the first backside emitter zone at least in one of the following: the presence of the first sectors (Fig. 2).
However, Laven et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 11, 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813